Order entered April 26, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01560-CV

                       SCOTT PELLEY, P.C., ET AL., Appellants

                                            V.

                          MIKE C. WYNNE, ET AL., Appellees

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. CV 11-1026

                                        ORDER
       We GRANT appellants’ April 22, 2016 unopposed motion for an extension of time to

file a brief and extend the time to TUESDAY, MAY 31, 2016.

       We GRANT appellees’ April 22, 2016 unopposed motion for an extension of time to file

their cross-appellants’ brief and extend the time to TUESDAY, MAY 31, 2016.

                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE